MEMORANDUM **
The district court did not err either in denying appellants’ motions to dismiss them indictments on double jeopardy grounds or in denying their requests for an evidentiary hearing. The government opposed the grant of a mistrial and there is nothing to suggest the government’s case was going badly or that the government had reason to think it would fare better on retrial. See United States v. Lun, 944 F.2d 642, 644 (9th Cir.1991). Having presided over the entire proceeding, the district court was uniquely situated to evaluate the prosecutor’s conduct and nothing calls into question the prosecutor’s explanation for the events at trial. See United States v. Hagege, 437 F.3d 943, 951 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.